Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-3, 5-12, 14-17 are allowed. Regarding claims 1, 5, 11, and 14, and dependents thereof, the prior art does not teach, “a master north finder, the master north finder positioned at the surface and coupled to the surface base; a MWD tool, the MWD tool including a MWD interface, the MWD interface including a MWD interface alignment feature” and “and a base alignment feature, the base alignment feature coupleable to the surface base and the MWD interface alignment feature.” US20030070844 to Boone teaches relevant art as stated in Office Action Filed 7/24/2020. However, the toolface sensor is not located on the surface and as such does not teach the prevent invention. US20100295703 to Weston is also of particular reference but does not teach transferring a heading to a heading transfer unit. Lastly, US20160291493 to Kuckes teaches a tracking system for drilling boreholes having an equivalent master north finder in tracking system 40, but similar to Boone the system 40 is not located at the surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411.  The examiner can normally be reached on Mon-Thurs 8pm-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852